Case 2:14-cv-01642-WJM-MF Document 128 Filed 10/23/18 Page 1 of 1 PageID: 3149



        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                        MINUTES OF PROCEEDINGS
 JUDGE WILLIAM J. MARTINI                            DATE: 10/23/18
 Court Reporter: Jackie Kashmer
 Court Clerk: Gail Hansen
 Other:
 TITLE OF CASE:
 Y.W.                                                2:14-cv-1642
 v.
 Roberts, et al


 Appearances:


 Levi Huebner & Lawrence Katz for Plaintiff
 NO APPEARANCE BY DEFENDANTS


 NATURE OF PROCEEDINGS: MISCELLANEOUS HEARING


 Parties were scheduled for a Status/Settlement Conference at
 11:00 a.m. however the Defendant failed to show or contact the
 Court, etc.
 The Court requested a copy of the transcript.




                                            Gail A. Hansen, Deputy


 Time Commenced: 11:45 a.m.
 Time Concluded: 12:00 p.m.
 Total Time: 15 minutes
